249 P.3d 157 (2011)
241 Or. App. 350
STATE of Oregon, Plaintiff-Respondent,
v.
Ugesh PRASAD, Defendant-Appellant.
M8043941, M8043942; A141631.
Court of Appeals of Oregon.
Submitted January 28, 2011.
Decided March 2, 2011.
Peter Gartlan, Chief Defender, and Ingrid A. MacFarlane, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, David B. Thompson, Interim Solicitor General, and Christina M. Hutchins, Senior Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and BREWER, Chief Judge, and ARMSTRONG, Judge.
PER CURIAM.
Affirmed. State v. Neill, 216 Or.App. 499, 173 P.3d 1262 (2007), rev. den., 344 Or. 671, 189 P.3d 26 (2008).